                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE MIDDLE DISTRICT OF TENNESSEE
                                     NASHVILLE DIVISION

IN RE:                                                  )
                                                        )            Case No. 3:20-bk-4757
METAL PRODUCTS COMPANY,                                 )            Chapter 11
                                                        )            Judge Walker
         Debtor.                                        )

THE DEADLINE FOR FILING A TIMELY RESPONSE IS: December 31, 2020
IF A RESPONSE IS TIMELY FILED, THE HEARING WILL BE: January 12, 2021, AT
10:00 A.M. by AT&T conference line number 1-888-363-4749, Access Code 7250422#

          NOTICE OF MOTION FOR ORDER APPROVING SALE FREE AND CLEAR
          OF LIENS, CLAIMS, AND ENCUMBRANCES PURSUANT TO 11 U.S.C. § 363

       The debtor, Metal Products Company, has asked the Court to authorize the sale of certain assets,
more fully described in the attached motion, free and clear of liens, claims, and encumbrances pursuant to
11 U.S.C. § 363.

        YOUR RIGHTS MAY BE AFFECTED. If you do not want the Court to grant the
attached motion, or if you want the Court to consider your views on the motion, then on or before
December 31, 2020, you or your attorney must:

1.       File with the Court your response or objection explaining your position. PLEASE NOTE: THE
         BANKRUPTCY COURT FOR THE MIDDLE DISTRICT OF TENNESSEE REQUIRES
         ELECTRONIC FILING. ANY RESPONSE OR OBJECTION YOU WISH TO FILE MUST
         BE SUBMITTED ELECTRONICALLY. TO FILE ELECTRONICALLY, YOU OR YOUR
         ATTORNEY MUST GO TO THE COURT WEBSITE AND FOLLOW THE
         INSTRUCTIONS AT: <https://ecf.tnmb.uscourts.gov>.
         If you need assistance with Electronic Filing you may call the Bankruptcy Court at (615) 736-5584.
         You may also visit the Bankruptcy Court in person at: US Bankruptcy Court, 701 Broadway, 1st
         Floor, Nashville, TN (Monday - Friday, 8:00 A.M. - 4:00 P.M.).

2.       Your response must state that the deadline for filing responses is December 31, 2020, the
         date of the scheduled hearing is January 12, 2021, and the application to which you
         are responding is Motion for Order Approving Sale Free and Clear of Liens, Claims,
         and Encumbrances Pursuant to 11 U.S.C. § 363.

3.       You must serve your response or objection by electronic service through the Electronic Filing
         system described above.

If a response is filed before the deadline stated above, the hearing will be held at the time and place indicated
above. THERE WILL BE NO FURTHER NOTICE OF THE HEARING DATE. You may check whether
a timely response has been filed by calling the Clerk’s office at (615) 736-5584 or viewing the case on the
Court’s website at <www.tnmb.uscourts.gov>.




Case 3:20-bk-04757          Doc 19      Filed 12/10/20 Entered 12/10/20 11:58:36                    Desc Main
                                       Document      Page 1 of 18
         If you or your attorney do not take these steps, the court may decide that you do not oppose the
relief sought in the application and may enter an order granting that relief.

                                                        Respectfully submitted,

                                                        /s/ Griffin S. Dunham
                                                        Griffin S. Dunham
                                                        DUNHAM HILDEBRAND, PLLC
                                                        2416 21st Ave. South, Suite 303
                                                        Nashville, Tennessee 37212
                                                        615.933.5850
                                                        griffin@dhnashville.com
                                                        Counsel for the Debtor




                                                   2


Case 3:20-bk-04757        Doc 19     Filed 12/10/20 Entered 12/10/20 11:58:36                Desc Main
                                    Document      Page 2 of 18
                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION

IN RE:                                             )
                                                   )           Case No. 3:20-bk-04757
METAL PRODUCTS COMPANY,                            )           Chapter 11
                                                   )           Judge Walker
         Debtor.                                   )

           MOTION FOR ORDER APPROVING SALE FREE AND CLEAR OF
         LIENS, CLAIMS, AND ENCUMBRANCES PURSUANT TO 11 U.S.C. § 363

         Pursuant to 11 U.S.C. § 363 and Rule 6004 of the Federal Rules of Bankruptcy Procedure,

Metal Products Company (the “Debtor”) hereby files this motion (the “Motion”) seeking an order

approving the sale of certain of its assets (the “Collateral”), identified on Exhibit A attached hereto,

to Plant & Machinery, Inc. (the “Buyer”), 1304 Langham Creek Drive, Suite 454, Houston, Texas

77084, free and clear of liens, claims, and encumbrances. In support hereof, the Debtor states as

follows:

                                         I. BACKGROUND

         1.     On October 23, 2020, the Debtor filed a voluntary petition for relief, thereby

commencing this case under Chapter 11, Title 11, Subchapter V, United States Code, in the United

States Bankruptcy Court for the Middle District of Tennessee (the “Court”).

         2.     Pursuant to sections 1107(a) and 1108 of the Bankruptcy Code, the Debtor is

operating its affairs as debtor-in-possession. Timothy Stone has been appointed as the Subchapter V

trustee in this case.

         3.     No trustee or examiner has been appointed in these cases.

         4.     The Debtor is indebted to First National Bank of Middle Tennessee (the “Lender”)

pursuant to a series of promissory notes, loan agreements and revolving lines of credit (the “Loans”),

dated most recently as March 28, 2019, in the collective amount of $1,190,608.10; provided,




Case 3:20-bk-04757        Doc 19     Filed 12/10/20 Entered 12/10/20 11:58:36               Desc Main
                                    Document      Page 3 of 18
however, that this amount is exclusive of Lender’s unsecured claim (in connection with a Paycheck

Protection Program loan, dated June 13, 2020) that may be subject to full or partial forgiveness in the

amount of $458,643.00.

       5.      The Loans are secured by a UCC-1 financing statement (the “Lien”), originally filed

by the Lender on March 21, 1988, Instrument No. 522252 (DLN No. 880522252), filed with the

Tennessee Secretary of State. The Lien provides a collateral description of “[a]ll machinery,

equipment, inventory and accounts receivable now owned and hereafter acquired.” The subsequent

history of the Lien provides as follows:

               (a)     On March 8, 1993, the Lender filed a UCC-3 continuation statement,

       Instrument No. 171972, with the Tennessee Secretary of State.

               (b)     On March 10, 1998, the Lender filed a UCC-3 continuation statement,

       Instrument No. 982-022304, with the Tennessee Secretary of State.

               (c)     On February 21, 2003, the Lender filed a UCC-3 continuation statement,

       Instrument No. 303010050, with the Tennessee Secretary of State.

               (d)     On February 26, 2008, the Lender filed a UCC-3 continuation statement,

       Instrument No. 108013955, with the Tennessee Secretary of State.

               (e)     On February 1, 2013, the Lender filed a UCC-3 continuation statement,

       Instrument No. 113004979, with the Tennessee Secretary of State.

               (f)     On February 13, 2018, the Lender filed a UCC-3 continuation statement,

       Instrument No. B0491-3392

       6.      In addition to the foregoing, the Debtor filed amendments describing the collateral

and increasing the indebtedness that do not relate to perfection and priority, but such amendments

are a matter of public record and incorporated as if fully stated herein. Such amendments were filed

                                                  2


Case 3:20-bk-04757        Doc 19    Filed 12/10/20 Entered 12/10/20 11:58:36               Desc Main
                                   Document      Page 4 of 18
on April 25, 1994, January 13, 1997, July 2, 1997, October 21, 1998, October 5, 1999, January 26,

2001, January 7, 2002, February 5, 2003, November 6, 2006, February 8, 2007, October 3, 2007, and

June 13, 2013.

        7.       The Debtor does not dispute the validity or perfection of the Lien. The Debtor further

does not dispute that the Lender has a first priority security interest in the Collateral.

        8.       The Debtor has determined in its business judgment that a sale of the Collateral as set

forth herein is in the best interest of creditors and the estate. After months of proposing various sale

processes and conferring with multiple parties to purchase the Collateral, the Debtor is convinced the

sale of the Collateral to PMI is the highest and best offer for the Collateral and will yield the highest

amount of proceeds.

        9.       The Debtor desires to sell the Assets under terms and conditions substantially similar

to the Option 1 of the proposed offer (the “Offer”) attached hereto as Exhibit A. Specifically, PMI

will purchase the Collateral for $536,500, which will be paid to the Debtor’s estate upon execution

of the Offer pursuant to the Court’s approval of this Motion. The Debtor believes this amount is a

reasonable estimate of fair market value. In addition, and pursuant to the terms of the Offer, PMI is

entitled to abandon any portions of the Collateral that it is not likely to auction. This abandonment

would only benefit the estate and would not affect the purchase price.

        10.      The Debtor has an option to permit PMI to auction the Collateral (referenced in the

Offer as “Option 2”). If the Debtor were to elect Option 2, PMI would prepare the Debtor’s site and

utilize an on-site sales coordinator to catalog the Collateral and prepare it for sale. PMI would then

inventory the assets, provide marketing, provide advertising, and conduct the auction within

approximately forty-five (45) days of execution. PMI would further charge a fifteen percent (15%)

buyer’s premium to compensate PMI for their auction efforts and expenses incurred. The Debtor

                                                   3


Case 3:20-bk-04757         Doc 19    Filed 12/10/20 Entered 12/10/20 11:58:36                Desc Main
                                    Document      Page 5 of 18
would then be remitted the net sales proceeds within twenty (20) banking days after the auction is

completed.

        11.     After conducting due diligence and inquiring into the marketability of the Collateral,

the Debtor and the Lender believe Option 1 is most likely to maximize the return to the Debtor’s

estate. Option 1 removes uncertainty, whereas Option 2 would include a fifteen percent (15%)

premium and create the inherent risk of the auction yielding far less net proceeds than the PMI offer

of $536,500. Although Option 2 theoretically provides a greater upside, Option 2 also provides a

greater downside. During a pandemic and market risks, the Debtor desires to avoid uncertainty that

will prejudice the value of the estate.

        12.     The sale to PMI requires the Debtor to provide good, marketable, and merchantable

title to the Collateral, free and clear of all liens, claims, and encumbrances of any kind whatsoever.

The Offer includes language that “[b]y its acceptance of this agreement on the signature page hereof,

MPC warrants that such title and occupancy are being granted.” Accordingly, the Debtor seeks Court

approval to execute the Offer, thereby accepting the terms, and transferring title of the Collateral to

PMI for the consideration of $536,500.

                                     II. RELIEF REQUESTED

        13.     By this Motion, the Debtor seeks entry of an order approving the sale of the Collateral

on the terms set forth herein and pursuant to Exhibit A hereto, and granting other relief, including a

finding that the sale is in good faith as contemplated by Section 363(m) of the Bankruptcy Code.

        14.     Section 363 of the Bankruptcy Code authorizes a debtor in possession “after notice

and a hearing . . . to use, sell, or lease other than in the ordinary course of business, property of the

estate.” 11 U.S.C. § 363(b)(1).

        15.     Pursuant to Section 363(f)(2) of the Bankruptcy Code, the Debtor asserts that the

                                                   4


Case 3:20-bk-04757        Doc 19     Filed 12/10/20 Entered 12/10/20 11:58:36               Desc Main
                                    Document      Page 6 of 18
Lender consents to the sale of the Collateral. Upon closing of the sale, the Lender will receive all net

proceeds. In connection with the order approving the sale as set forth herein, the Debtor will execute

all documents necessary to deliver the proceeds to the Lender. The Debtor anticipates that the sale of

the Collateral will reduce the indebtedness on the Lender’s secured claim to approximately

$654,108.10.

        16.    The Debtor further seeks the protections afforded to a purchaser with regard to sale

transactions under Section 363(m) of the Bankruptcy Code, which provides that the reversal or

modification on appeal of the Court’s authorization of a sale or lease of property does not affect the

validity of the sale or lease if the entity that purchased or leased the property did so in good faith.

Although the Bankruptcy Code does not define good faith, courts have recognized that the kind of

misconduct that would destroy a good faith status involves fraud, collusion between the purchaser

and other offerors, or an attempt to take grossly unfair advantage of other offerors. In re Abbotts

Dairies, 788 F.2d 143, 147 (3d Cir. 1986).

        17.    The Debtor submits that the proposed method of conducting the sale is reasonable,

appropriate, and designed to ensure fairness. Unless specifically disputed at the hearing approving

this Motion, the Debtor requests that the sale should be entitled to the protections of Section 363(m)

of the Bankruptcy Code. If the good faith of the Debtor or the Buyer is disputed, the Debtor requests

that such dispute be determined at the hearing on this Motion.

        18.    The Debtor requests that the Court allow the sale to be consummated immediately

pursuant to Bankruptcy Rule 6004(h).

        19.    The Debtor further expressly requests the Court for (i) authority to provide the

proceeds from the sale of the Collateral to the Lender, and (ii) an order requiring the Lender to

release any interest in the Collateral in exchange for the receipt of the sale proceeds.

                                                   5


Case 3:20-bk-04757        Doc 19     Filed 12/10/20 Entered 12/10/20 11:58:36               Desc Main
                                    Document      Page 7 of 18
        WHEREFORE, the Debtor respectfully requests the Court enter an order (a) approving the

sale of the Collateral; (b) finding that the Debtor and PMI have proceeded in good faith; (c)

authorizing payment of the sale price/proceeds to the Lender, (d) authorizing the sale to be

consummated immediately as authorized by Bankruptcy Rule 6004; and (d) granting such other and

further relief as is just and proper.

                                             Respectfully submitted,


                                             /s/ Griffin S. Dunham
                                             Griffin S. Dunham
                                             DUNHAM HILDEBRAND, PLLC
                                             2416 21st Avenue South, Suite 303
                                             Nashville, Tennessee 37212
                                             615.933.5850
                                             griffin@dhnashville.com
                                             Counsel for the Debtor


                                  CERTIFICATE OF SERVICE

       On December 10, 2020, a copy of the foregoing was delivered to all parties who receive
CM/ECF notices in this case and delivered to all creditors required to receive service pursuant to
Federal Rule of Bankruptcy Procedure 2002 via regular mail.


                                             /s/ Griffin S. Dunham
                                             Griffin S. Dunham




                                                6


Case 3:20-bk-04757        Doc 19     Filed 12/10/20 Entered 12/10/20 11:58:36          Desc Main
                                    Document      Page 8 of 18
                                                                             EXHIBIT A




Case 3:20-bk-04757   Doc 19    Filed 12/10/20 Entered 12/10/20 11:58:36   Desc Main
                              Document      Page 9 of 18
Case 3:20-bk-04757   Doc 19    Filed 12/10/20 Entered 12/10/20 11:58:36   Desc Main
                              Document     Page 10 of 18
Case 3:20-bk-04757   Doc 19    Filed 12/10/20 Entered 12/10/20 11:58:36   Desc Main
                              Document     Page 11 of 18
Case 3:20-bk-04757   Doc 19    Filed 12/10/20 Entered 12/10/20 11:58:36   Desc Main
                              Document     Page 12 of 18
Case 3:20-bk-04757   Doc 19    Filed 12/10/20 Entered 12/10/20 11:58:36   Desc Main
                              Document     Page 13 of 18
Case 3:20-bk-04757   Doc 19    Filed 12/10/20 Entered 12/10/20 11:58:36   Desc Main
                              Document     Page 14 of 18
Case 3:20-bk-04757   Doc 19    Filed 12/10/20 Entered 12/10/20 11:58:36   Desc Main
                              Document     Page 15 of 18
Case 3:20-bk-04757   Doc 19    Filed 12/10/20 Entered 12/10/20 11:58:36   Desc Main
                              Document     Page 16 of 18
                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

IN RE:                                            )
                                                  )           Case No. 3:20-bk-04757
METAL PRODUCTS COMPANY,                           )           Chapter 11
                                                  )           Judge Walker
         Debtor.                                  )

                  ORDER APPROVING SALE FREE AND CLEAR OF
         LIENS, CLAIMS, AND ENCUMBRANCES PURSUANT TO 11 U.S.C. § 363

         This matter is before the Court upon the Debtor’s Motion for Order Approving Sale Free and

Clear of Liens, Claims, and Encumbrances Pursuant to 11 U.S.C. § 363 (the “Motion”). In the

Motion, the Debtor sought entry of an Order approving the sale of certain assets (defined in the

Motion as “Collateral”) to Plant & Machinery, Inc. (“PMI”), free and clear of liens, claims, and

encumbrances. The Debtor provided notice of the Motion pursuant to Federal Rule of Bankruptcy

Procedures 6004 and 9013 and Local Rule 9013-1. No objections were filed prior to the deadline of

December 29, 2020. The Court hereby finds that the sale of the Collateral in accordance with the

terms of the Offer (as defined in the Motion) is in the best interests of the Debtor, the bankruptcy

estate, and all creditors, cause exists to grant the Motion. It is therefore ORDERED as follows:

         1.     The Motion is GRANTED.

         2.     The Debtor is authorized to execute the Offer and sell the described Collateral (as

defined in the Motion) to PMI on the terms set forth in the Offer. The sale of the Collateral shall be

free of all liens, encumbrances, and interests of any kind.

         3.     The Debtor shall execute all documents necessary to deliver proceeds from the sale of

the Collateral to First National Bank of Middle Tennessee. First National Bank of Middle Tennessee

shall record and/or file all documents necessary to release any interest in the Collateral.




Case 3:20-bk-04757        Doc 19    Filed 12/10/20 Entered 12/10/20 11:58:36              Desc Main
                                   Document     Page 17 of 18
       4.     Notwithstanding Bankruptcy Rule 6004(h), and as specifically requested in the

Motion, this Order shall take effect immediately upon entry.

       IT IS SO ORDERED.



                   THIS ORDER WAS SIGNED AND ENTERED
         ELECTRONICALLY AS INDICATED AT THE TOP OF THE FIRST PAGE.




/s/ Griffin S. Dunham
Griffin S. Dunham
DUNHAM HILDEBRAND, PLLC
2416 21st Ave. South, Suite 303
Nashville, Tennessee 37212
615.933.5850
griffin@dhnashville.com
Counsel for the Debtor




                                               2


Case 3:20-bk-04757      Doc 19    Filed 12/10/20 Entered 12/10/20 11:58:36      Desc Main
                                 Document     Page 18 of 18
